Citation Nr: 1531672	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  15-09 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to recognition of the claimant as a helpless child based on permanent incapacity for self-support prior to attaining 18 years of age, for VA death benefit purposes.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969, and he died in April 2013.  The appellant is the Veteran's daughter.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision by the RO in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant was born in December 1971 and was 42 years old when she applied for VA death benefits in May 2014.

2.  The weight of the competent and credible evidence shows that the appellant was not permanently incapable of self-support by reason of mental or physical defect as of her 18th birthday.

3.  The appellant is not a "surviving child" as defined by regulation for the purpose of establishing basic entitlement to VA death benefits.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the helpless child of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of eighteen, have not been met.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. §§ 3.57, 3.159, 3.356 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in July 2014 and September 2014.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant has submitted written statements and evidence in support of her claim.  VA has obtained service treatment records (STRs), private medical records, contacted the Social Security Administration (SSA), and assisted the appellant in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  In fact, the appellant has stated that she has no additional evidence to submit.  See her September 2014 statement.

In her November 2014 notice of disagreement, the appellant contended that a VA examination should be performed to verify her disabilities since birth.  The Board has determined that the appellant has not submitted competent evidence suggesting that she was permanently incapable of self-support by reason of mental or physical defect as of her 18th birthday.  She has made a bare assertion that she is a "helpless child," but has made no contentions as to whether she was capable of self-support at age 18, and has not submitted some of the information requested by VA as to her health at that time, her education, or employment.  The medical evidence of record does not tend to suggest that she was permanently incapable of self-support by reason of mental or physical defect as of her 18th birthday.  Thus, the Board finds a VA examination and medical opinion is not required to adjudicate this claim.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Helpless Child Status

Where a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation (DIC) to the Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a).  A surviving child is entitled to DIC where there is no surviving spouse.  38 U.S.C.A. § 1313(b).

The issue on appeal is whether the claimant is entitled to recognition as a helpless child of the Veteran. 

In order to establish such entitlement, it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects - rating criteria applicable to disabled Veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.315, 3.356.

The appellant was born in December 1971, and turned 18 years old in December 1989.

In May 2014, the appellant filed a claim for VA death benefits.  Therefore, she was 42 when she applied for VA benefits, and she exceeded the maximum allowable age  
for recognition as a "child" of a Veteran, regardless of her marital status or if she was pursuing a course of instruction.  The only other way of establishing "child of a Veteran" status for entitlement to VA benefits under governing law then, is by establishing status as a "helpless child."  That is, a person shown to be incapable of self-support prior to the age of 18.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Facts for consideration under 38 C.F.R. § 3.356 are: 

(1) The fact that the 'child' is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The Court has held that the "focus of analysis must be on the claimant's condition at the time of her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes of establishing helpless child status, if the child is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  However, if a finding is made that the child was permanently incapable of self-support as of his or her 18th birthday, then, regardless of that finding, evidence of the child's continued incapacity is needed.  Id. 

Private medical records reflect that an April 1989 X-ray study of the appellant revealed scoliosis.  This is the only medical evidence of record dated prior to the appellant's 18th birthday.

A December 1993 private medical record reflects that the Veteran had VSD (ventricular septal defect) that was closed surgically ten years ago, which was stable and totally asymptomatic.  In January 1995, she was noted to be stable and asymptomatic, totally within normal limits.  In December 1995, it was noted that she had a VSD status post surgical repair in 1984.  She had no complaints, and was alert and oriented times three.  The examiner indicated that she was presently asymptomatic.  In a referral form dated on the same day in December 1995, the appellant was referred for a private medical cardiovascular examination in conjunction with her application for disability benefits from the SSA.  It was noted that she had a history of CHD (congenital heart defect) - VSD, status post surgical repair times two.  One surgery was at the age of six months, and the second at the age of 12 years.  She presently complained of dyspnea on exertion when walking short distances.  Subsequent medical records reflect diagnoses of hypertension,  obesity, gastroesophageal reflux disease, and impaired fasting glucose.  

Records from the SSA reflect that her claim for SSA benefits was denied.

In August 2014, the appellant contended that she was seriously disabled, and that she had no income, including from SSA or from employment.  In May 2015, the appellant asserted that she needed open-heart surgery.

Following review of the evidence of record, the Board finds that entitlement to VA death benefits based on helpless child status is not shown to be warranted.

There is no evidence of record, despite the RO's request for such evidence from the appellant, showing that she was unable to care for herself at age 18 (and since that time).  She has not submitted any information regarding employment or schooling.  The evidence of record shows that she had a congenital heart defect that was surgically repaired during childhood, and that at age 23, even after she turned 18, she was asymptomatic.  Moreover, although a diagnosis of scoliosis was shown prior to age 18, again, this evidence does not show that she was unable to care for herself at age 18.  In the mid-1990s, well after she turned 18, SSA found that she was not disabled.  In conclusion, the evidence does not establish that the claimant became permanently incapable of self-support before the age of 18.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the claim, and it must be denied.


ORDER

Entitlement to recognition of the claimant as a helpless child based on permanent incapacity for self-support prior to attaining 18 years of age is denied. 




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


